Citation Nr: 0018569	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  94-02 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for residuals of a head 
injury, to include a brain tumor.


REPRESENTATION

Appellant represented by:	John M. Lawrence, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
January 1947.

By final decision of June 1988, the Board of Veterans' 
Appeals (Board) denied service connection for residuals of a 
head injury, to include a brain tumor.

The present appeal first came before the Board on appeal from 
a March 1993 rating decision in which the RO found that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for residuals of a 
head injury, to include a brain tumor.  The veteran appealed 
and was afforded a hearing at the RO before the undersigned 
member of the Board in February 1994.  The Board remanded the 
case to the RO for additional development in August 1994 and 
August 1996.  In a February 1997 decision, the Board found 
that new and material evidence had not been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a head injury, to include a brain tumor.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).
A November 1998 order of the Court vacated and remanded the 
February 1997 Board decision based on a change in the law 
concerning new and material evidence.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  A subsequent Board decision 
found that new and material evidence had been submitted to 
reopen the veteran's claim of entitlement to service 
connection for residuals of a head injury, to include a brain 
tumor.  The case was remanded to allow the RO to consider 
evidence which had been submitted to the Board without a 
waiver of RO review, and to then undertake a de novo 
consideration of the veteran's claim.  The case has now been 
returned to the Board for further appellate consideration.

Finally, the Board notes that the veteran's attorney has 
raised the issue of entitlement to service connection for 
hearing loss.  This issue has not been developed for 
appellate review and is referred to the RO for appropriate 
action.


REMAND

Appellate review of the claims folder reveals that the 
veteran's representative, in an April 1999 statement on 
behalf of the veteran, requested a hearing.  By letter of 
April 14, 2000, the Board requested clarification from the 
veteran's representative as to whether the veteran desired a 
hearing before the Board and, if so, what type of hearing.  
The veteran's representative was advised in that letter that 
if no response was received within 30 days to identify the 
type of Board hearing requested, the Board would assume that 
the veteran still wanted to have a hearing before a member of 
the Board at the RO and a hearing of that type would be 
scheduled.  No response to the April 2000 letter has been 
received.

As such, the case is hereby REMANDED to the RO for the 
following action:

The RO should schedule, at the first 
convenient opportunity, a hearing for the 
veteran and any 
witnesses before a Member of the Board 
traveling
to the RO for the purpose of conducting 
such hearings.

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No further 
action by the RO is required with respect to the issue on 
appeal.  The RO need not re-adjudicate the claim and an SSOC 
need not be issued.  The purpose of this REMAND is to afford 
due process.

No action is required of the appellant until he receives 
further notice from the RO.


		
	N.R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


